Citation Nr: 0200288	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

The current appeal arose from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for a back injury.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in October 2001, a transcript of which 
has been associated with the claims file.


FINDING OF FACT

The competent medical evidence does not establish a nexus 
between the current degenerative disc disease of the lumbar 
spine and the low back strain reported during the veteran's 
military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records show he was treated on 
one occasion in March 1967 for low back pain that reportedly 
was present for one day and aggravated by sitting.  The 
impression was lumbosacral strain and he was given 
medication.  On the medical examination in September 1967 for 
separation, he gave a history of recurrent back pain.  The 
examiner's elaboration referred to recurrent back pain from 
strain.  The clinical evaluation showed a normal spine and 
there was no entry regarding the spine in the summary of 
defects and diagnoses.

The veteran supported his initial application for VA 
disability compensation in April 2000 with copies of private 
medical treatment records beginning in 1991.  The records 
were from the treatment provider he identified on the 
application form.  In the VA benefit application he claimed 
he sustained a back injury in Vietnam in 1966.

The medical reports show he was seen in 1991 with the 
complaint of chronic back pain that had flared recently.  The 
impression was low back strain.  In January 1996 he was seen 
with the complaint of recurring back pain.  It was noted he 
exercised regularly and had lifted something at the gym.  The 
impression was lumbar strain. In April 1998 he was seen with 
a complaint of low back pain mainly at night.  It was 
reported that he had hurt his back a long time ago in high 
school and then again in the service.  The impression was low 
back, actually resolving.  

The records show that in June 1998 he was seen with radiating 
low back pain.  It was reported that when seen in April he 
was doing better but a month previously he had to push 
something in a truck and the back flared again.  The 
impression was low back pain.  On the clinical record it was 
noted that an X-ray of the lumbar spine was within normal 
limits with few degenerative changes.  The X-ray from June 
1998 was interpreted by the reader as showing degenerative 
disc disease at the L4-L5 level with anterior spurs.

The veteran argued in his substantive appeal that the service 
medical records showed he was seen for his back in service 
and that his discharge physical noted he had chronic back 
pain.  

A VA examiner in May 2001 reported the veteran took no 
medication on a regular basis other than an occasional over 
the counter antiinflammatory, that he related a history of 
back difficulty to military service and denied the history of 
an injury in high school that was in the record.  He recalled 
the circumstances of his back injury in service and 
treatment.  He reported he never sought physical attention 
again afterward and then began to seek follow-up in the mid 
1970's for recurrent episodes of back pain.  

The veteran also reported a back injury on the job in 1995 
after which he was off work for about a month.  According to 
the examiner's report he had not missed work since and 
currently he had back pain that increased at night or with 
prolonged sitting.  An X-ray was read as showing degenerative 
changes especially in L4-L5 with disc space narrowing and 
osteophyte formation.  The examiner characterized the changes 
as moderately severe.  The impression was history of low back 
pain and lumbar spine degenerative disc disease.

The examiner opined that the current disability of the back 
was separate from that noted in service as low back pain.  
The examiner opined further that the separation examination 
and the remainder of his medical records give no indication 
of a chronic condition.

At the Board hearing, the veteran recalled the injury in 
service, treatment at a dispensary but no hospitalization 
(Transcript (T) 2-3).  He recalled he did not have a physical 
examination before he left the military service, but that he 
had back pain once in a while, but not everyday, and did not 
have further treatment in service (T 4-5).  The veteran 
recalled seeing a doctor several years after service, that 
records were not available and he did not remember whom he 
had seen.  He stated he had the records from his treatment 
since 1991 (T 5).  


The veteran stated that he had not discussed the origin of 
his back problems with his physicians and that they had not 
given him an opinion as to the cause of the current back 
problem.  He said that recently they told him he had lumbar 
sprain (T 7-8).  He described a work place injury of the back 
several years previously as a pulled muscle that caused him 
to miss several weeks of work (T 8).  

On direct questioning the veteran stated that no medical 
doctor had stated his degenerative disc disease was related 
to his military service on any basis although he related that 
he hurt his back during military service.  He stated that he 
did not have a problem all the time, but it depended on how 
hard he had worked.  

He recalled not having much of a problem when he was younger, 
but that more problems occurred with age (T 10-11).  He 
stated that he did not have any further information from his 
doctor and would not have any to bring forth (T 11). 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO has assisted the veteran in developing 
pertinent facts.  For example, the RO letter in May 2000 
advised him of the type of evidence needed to support the 
claim, in particular nexus evidence, and the information 
needed to contact VA regarding the claim.  He did not 
formally respond to this letter.  The RO furnished him with a 
copy of the pertinent rating decisions that explained the 
reasoning for the RO decision.  

The statement of the case and a supplemental statement of the 
case also explained the basis for the determination in his 
claim.  The RO obtained his service medical records, and the 
veteran submitted duplicates of these records.   The RO 
assisted him by forwarding his record to a VA examiner who 
was asked to review the record and opine as to whether a 
current disability of the back was related to the low back 
pain in military service.  The veteran was afforded a Board 
hearing where he offered testimony regarding his back 
disorder and indicated there was no additional evidence when 
questioned about pertinent medical evidence.

The case does not turn on a purely legal question, which the 
VCAA does would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Board finds that 
VA can provide no further assistance that would aid in 
substantiating the claim for service connection of 
degenerative disc disease of the lumbar spine.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for 
basic entitlement.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant or outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The appellant has not disputed 
that VA has completed the development required.  See Dixon v, 
Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. 
App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 
(1994).  The VA examiner was aware of the veteran's history 
and reviewed the claims file.  The examiner did not indicate 
that information regarding the work place injury in the mid 
1990's was crucial to the opinion or that such would 
necessarily be helpful in the opinion process.  Further, the 
veteran did not remember who had provided remote treatment.  
Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim, arranging personal hearings and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2001).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service connection for degenerative disc disease

The standard for a claim to be granted requires generally (1) 
competent evidence of a current disability usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) incurrence or aggravation of a disease or injury 
in service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability that must be shown by 
medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See 
generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence that is sufficient to 
invoke the benefit of the doubt rule.  An allegation alone is 
not sufficient but competent evidence in relative equipoise 
would generally suffice.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The truth of the evidence is presumed unless the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  For 
example where a lay person opined in matters of medical 
diagnosis or medical nexus. 

Applying this standard to the facts of the veteran's case 
supports the conclusion that the competent evidence 
preponderates against service connection.  The Board has 
noted the representative or the veteran did not object to the 
adequacy of the VA examination.  It appears that the examiner 
adequately accounted for the history as provided by the 
veteran and through a review of the record having noted 
conflicting information regarding a back injury before 
military service.  The examiner appeared to base his opinion 
regarding a nexus to service upon a review of the entire 
record.  This opinion with the other evidence supports an 
informed determination.  

The RO was very conscientious as evidenced by the medical 
opinion obtained.  The Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997), recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  This would apply to the veteran's assertion that 
the service medical records showed a chronic disorder.  The 
VA examiner refuted this assertion based upon history with 
benefit of the claims folder.  The Board observes that the 
examiner reviewed the case and opined against a nexus to 
service. 

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA opinion against the claim.  The appellant stated that no 
favorable opinion had been rendered and his testimony noted 
the personal physicians apparently had not suggested any 
connection after being made aware of his history. 

The Board finds the VA opinion weighs against any support for 
continuous symptomatology since service.  McManaway v. West, 
13 Vet. App. 60 (1999).  The record shows an equivocal 
history and there is no extant record until the early 1990's.  

Although the separation medical examination included a 
history of back pain, the spine was normal clinically and the 
VA examiner found no support for the claimed chronicity based 
on the record.

Thus, the VA examiner did not attach significance to 
occasional back complaints in service and as reported after 
service as an indicator of a nexus to service for the 
veteran's degenerative disc disease.  What is clear from the 
opinion is there was no trauma to the spine or other incident 
of service to account for the current underlying disability 
of the lumbar spine which is identified as degenerative disc 
disease.  At the hearing the veteran mentioned arthritis, but 
there was no contextual clarification as to the location and 
the representative did not follow up on the matter (T 8).  In 
any event any question of arthritis was not subsumed in the 
current adjudication.  

The Board must point out that competent evidence linking 
degenerative disc disease to service is not shown in the 
record elsewhere.  Such evidence has not been brought to the 
Board's attention as being outstanding and available but as 
yet not obtained.  The evidence on file shows recognition of 
the veteran's observation in service for back complaints and 
thereafter.  What it does not show is competent evidence of 
chronic low back disability, the currently existing 
degenerative disc disease, that is linked to service.  Thus, 
in view of the record as interpreted on the medical 
examination, the back strain in service is reasonably 
characterized as acute.  It was not found on a complete 
examination before his separation from service and the 
current degenerative disc disease is not linked to the back 
strain in military service by medical evidence.

The Board has thoroughly considered all of the evidence and 
has not found any competent medical evidence linking the 
claimed disorder to service or an in-service event of 
occurrence.  Further, the RO sought to obtain all pertinent 
medical records and provided a VA examination that addressed 
the question of a nexus to service for the low back disorder.  
Thus the veteran has received the benefit of VA's duty to 
assist.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Unfortunately, the record offers no support for service 
connection.  As with any piece of evidence, the credibility 
and weight to be attached to medical opinions of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

The VA medical examiner carefully reviewed the facts of the 
veteran's case and did not highlight any evidence to support 
a finding in favor of a relationship between the veteran's 
service and current degenerative disc disease.  And, as noted 
previously there has been no opinion offered to contradict 
the conclusions of VA examiner against service connection.  
Therefore, the Board finds that the VA opinion is entitled to 
significant probative weight because of the specific analysis 
and reasoned conclusions.  Thus in light of an uncontradicted 
medical opinion on the matter being considered, the evidence 
viewed objectively is not at least in relative equipoise on 
the question of whether the veteran's degenerative disc 
disease of the lumbar spine is linked to service.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

